Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00359-CR

                                  Herbert MORGAN Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR5077
                          Honorable Pat Priest, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to eliminate the assessment of attorney’s fees. The trial court’s judgment is
AFFIRMED AS MODIFIED.

      SIGNED December 31, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice